PER CURIAM.
Appellant was tried and convicted of first degree murder and aggravated battery. He was sentenced to 199 years for the murder conviction and 15 consecutive years for the battery. By this appeal, he asserts that the following errors occurred in the proceedings below:
I.THE COURT COMMITTED REVERSIBLE ERROR IN EXCLUDING THE TESTIMONY OF THE DEFENDANT’S WITNESSES AT TRIAL.
II.THERE WAS INSUFFICIENT EVIDENCE TO CONVICT THE DEFENDANT OF FIRST DEGREE MURDER.
III. THE COURT COMMITTED REVERSIBLE ERROR IN DENYING DEFENDANT’S MOTION FOR MISTRIAL AND IN FAILING TO GIVE A CAUTIONARY INSTRUCTION TO THE JURY.
IV. THE COURT IMPROPERLY SENTENCED THE DEFENDANT UNDER FLORIDA STATUTE § 775.-082.
Having read the briefs and reviewed the record we find no merit in the arguments raised in points I, II and III. However, we agree that the sentence of 199 years for the *1143crime of first degree murder is an illegal sentence. The crime of first degree murder is punishable by death or life imprisonment; imposition of a term of 199 years is not an option available to the sentencing court. See § 775.082(1). Therefore, the convictions are affirmed, but the case is remanded for resentencing in accordance with the statutes.
SHIVERS, WENTWORTH and JOA-NOS, JJ., concur.